Citation Nr: 9917657	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-32 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, denying entitlement to a permanent and 
total rating for pension purposes.  In his notice of 
disagreement received in July 1997, the veteran requested a 
hearing before the RO's hearing officer, and such a 
proceeding was thereafter scheduled to occur in October 1997.  
On a statement executed by the veteran on the date of his 
scheduled hearing, he withdrew his request for a hearing, 
and, as such, only the evidence on file will be considered in 
addressing the merits of the veteran's claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was born in November 1940, has a twelfth 
grade education, and last worked in 1977 as a heavy equipment 
operator.

3.  The veteran's nonservice-connected disabilities are his 
schizoid personality with tension headaches, rated 10 percent 
disabling; maxillary sinusitis with frequent respiratory 
infection, rated as noncompensable; lumbar strain, rated as 
10 percent disabling; and hypertension, rated as 10 percent 
disabling.  The combined rating for the veteran's nonservice-
connected disabilities is 30 percent.

4.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education and occupational history.



CONCLUSION OF LAW

The requirements for a permanent and total rating for pension 
purposes are not met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 
4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities not the result of his 
own willful misconduct.  Permanent and total disability will 
be held to exist where the person is unemployable as a result 
of disability reasonably certain to last throughout the 
remainder of the person's life.  Talley v. Derwinski, 2 Vet. 
App. 282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 (1998).

There are alternative bases upon which a finding of permanent 
and total disability for nonservice-connected pension 
purposes may be established.  One way is to establish, by use 
of the appropriate diagnostic codes of the VA Schedule for 
Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for an 
"average person" to follow a substantially gainful 
occupation. The "average person" standard is outlined in 38 
U.S.C.A. § 1502(a)(1) (West 1991) and 38 C.F.R. §§ 3.340(a), 
4.15.  This process requires rating and then combining each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent scheduler 
evaluation for pension purposes. Also, a veteran who suffers 
the permanent loss of the use of both hands or feet, or of 
one hand and one foot, or the sight of both eyes, or becomes 
permanently helpless or permanently bedridden, will be 
considered permanently and totally disabled for pension 
purposes.  38 C.F.R. § 4.15.  Further, permanent total 
disability evaluations for pension purposes will be 
authorized, provided other requirements of entitlement are 
met, for congenital, developmental, hereditary or familial 
conditions, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. § 3.342(b) 
(1998).

A veteran may establish permanent and total disability for 
pension purposes even absent a combined 100 percent schedular 
evaluation if he or she has a lifetime impairment precluding 
him or her from securing and following substantially gainful 
employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17 
(1998).  Full consideration must be given to unusual physical 
or mental effects in individual cases.  38 C.F.R. § 4.15.  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to at least 70 percent.  38 
C.F.R. §§ 4.16(a), 4.17.  A veteran who is considered 
permanently and totally disabled under these criteria is then 
awarded a total disability evaluation for pension purposes.  
Id..

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if the veteran is subjectively 
found to be unemployable by reason of his or her 
disabilities, age, occupational background and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (1998).

For the veteran to establish permanent and total disability 
for pension purposes under the first two methods described 
above, the veteran must show that he is objectively 
unemployable as a result of permanent disabilities, or that 
he experiences disabilities which would preclude the average 
person from following a substantially gainful occupation, if 
it is reasonably certain that the disabilities are permanent.  
38 U.S.C.A. § 1502; 38 C.F.R. §§ 3.342(b), 4.15.  Therefore, 
since the veteran has two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to at least 70 percent.

The veteran's nonservice connected disabilities are his 
schizoid personality with tension headaches, rated as 10 
percent disabling; maxillary sinusitis with frequent 
respiratory infection, rated as noncompensable; lumbar 
strain, rated as 10 percent disabling; and hypertension, 
rated as 10 percent disabling.  The combined rating for the 
veteran's nonservice-connected disabilities is 30 percent.  
The record otherwise reflects that there are no adjudicated 
service-connected disabilities.

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  
38 U.S.C.A. § 1502; 38 C.F.R. § 4.15.  An analysis of the 
propriety of the rating assigned for each of the veteran's 
nonservice-connected disabilities is therefore warranted.

A.  Schizoid Personality with Tension Headaches 

Private psychiatric examination in September 1993 yielded a 
diagnosis of depression.  Such disorder was noted by the 
examiner to result in diminished abilities in terms of 
performing work-related activities.

On an April 1997 VA examination, the veteran reported no 
psychological problems, but admitted to hearing voices of his 
deceased mother and brother and the examiner noted that the 
veteran had some paranoid thoughts.  The veteran was oriented 
to day, month and year and knew the names of the last four 
Presidents.  The veteran was diagnosed with schizophrenia 
which the examiner believed was his main disability related 
to work.  It was noted that the veteran was hospitalized in 
by VA in March 1972 with a diagnosis of paranoid 
schizophrenia and earlier had been seen on an outpatient 
basis with a diagnosis of undifferentiated schizophrenia in 
November 1971.  The examiner indicated that the veteran had a 
history of headaches which were felt to be of a tension 
variety.  A referral for a psychiatric evaluation was 
effected, but the veteran failed to appear for that 
examination. 

The record reflects that the RO scheduled the veteran for a 
mental disorders examination in November 1997, but according 
to computerized data from the RO, the veteran failed to 
report for such evaluation.  Since the veteran failed to 
report for his mental examination, complete symptomatology 
could not be obtained.  A 10 percent evaluation was then 
assigned under 38 C.F.R. § 4.130, Diagnostic Code 9203 
(1998).  Under that code a 10 percent evaluation is granted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is granted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The Board finds that the available medical evidence shows 
that the veteran's psychiatric disability is not productive 
of more than occupational and social impairment due to mild 
or transient symptoms.  The April 1997 VA examination found 
the veteran to be oriented to day, month and year and he knew 
the names of last four Presidents, despite some evidence of 
paranoid speech and auditory hallucinations.  However, as 
mentioned previously, the veteran did not report for his 
scheduled psychiatry evaluation in April 1997 or for mental 
and respiratory examinations scheduled by the RO in November 
1997.  

While the veteran's psychiatric and headache condition may 
conceivably have worsened since the veteran's last 
psychiatric and neurological examination, because the veteran 
did not attend the scheduled VA examinations, under 38 C.F.R. 
§ 3.655(b), the Board is restricted to the evidence currently 
of record.  As that evidence fails to document a level of 
impairment greater than is contemplated by a 10 percent 
rating under Diagnostic Code 9203, the Board concludes that 
the 10 percent evaluation assigned for a schizoid personality 
with tension headaches is accurate.


B.  Maxillary Sinusitis with Frequent Respiratory Infection

On an April 1997 VA examination, the examiner noted that the 
veteran's current medication was a Vancenase inhaler for 
allergic rhinitis.  The examination showed that the lungs had 
scattered rhonchi.  A chest X-ray in January 1997 showed 
increased bronchiovascular markings, but no evidence of 
active consolidation.  X-rays obtained in October 1997 showed 
elevation of the left hemidiaphragm and chronic left basilar 
infiltrate, unchanged from previous studies.  There was a new 
right pleural reaction or effusion and right basilar 
infiltrate which were not present on June 1995 and January 
1993 studies.

A 0 percent (noncompensable) evaluation was assigned under 
38 C.F.R. § 4.96, Diagnostic Code 6513.  Diagnostic Code 6514 
is used as the general rating formula for sinusitis 
(Diagnostic Codes 6510 through 6514).  Under Diagnostic Code 
6514, a noncompensable evaluation is granted for sinusitis 
detected by X-ray only.  A 10 percent evaluation is granted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  (An incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6514).  

The Board is of the opinion that the evidence of record 
demonstrates that the veteran's disability picture for his 
maxillary sinusitis with frequent respiratory infection does 
not meet the criteria for a compensable rating under 
Diagnostic Code 6514.  There is no clinical evidence of one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, or; three to six 
non-incapacitating episodes per year.  While the veteran's 
maxillary sinusitis may conceivably have worsened since the 
veteran's last examination, because the veteran did not 
attend the scheduled VA respiratory examination in November 
1997, under 38 C.F.R. § 3.655(b), the Board is restricted to 
the evidence currently of record.  Accordingly, the Board 
concludes that the noncompensable evaluation for maxillary 
sinusitis with frequent respiratory infection is accurate.

C.  Lumbar Strain

The April 1997 VA examination showed a tender back with spasm 
at the right paravertebrals, but no tenderness at the spine 
or at the sciatic area was present, and straight leg raising 
was negative.  X-rays taken in April 1997 showed no evidence 
of fracture, dislocation, or bony destruction.  The 
intervertebral disc spaces were preserved and there was 
minimal anterolateral spurring present at L4.  The diagnosis 
was chronic lumbar strain with muscle spasm on examination.  

A 10 percent nonservice connected evaluation was assigned by 
the RO for lumbar strain under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  Under that code, a 10 percent evaluation is 
granted for lumbosacral strain with characteristic pain on 
motion and a 20 percent evaluation is granted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  

Although examination indicated that the veteran's back was 
tender with spasm at the right paravertebrals, there was no 
clinical evidence of muscle spasm on extreme forward bending 
or a unilateral loss of lateral spine motion in a standing 
position.  The Board thus finds that an evaluation in excess 
of 10 percent for lumbar strain is not warranted.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59; as well as the decision in DeLuca v. Brown, 8 
Vet. App. 202 (1995), however, the foregoing do not provide a 
basis for an increase.  In this respect the Board observes 
that the veteran's lumbar strain is rated under Diagnostic 
Code 5295, which specifically contemplates pain.  Moreover, 
the clinical records do not reveal any objective evidence of 
disuse atrophy, fatigue on use or additional limitation of 
function due to pain or any other symptom.  Accordingly, an 
evaluation in excess of 10 percent under 38 C.F.R. §§ 4.40, 
4.45, 4.59 is not in order.

D.  Hypertension

The April 1997 VA examination indicated that the veteran was 
taking Verapamil for his hypertension.  It was also noted 
that the veteran had had no laboratory studies for three 
years and that he had missed almost all of his scheduled 
appointments.  The veteran reported that he had run out of 
Verapamil before the examination.  The veteran reportedly had 
visited the emergency room periodically to get his medicines 
refilled and had a history of noncompliance with taking his 
medication.  The examination showed a regular heart rate and 
rhythm with distant sounds and no audible murmur, gallop or 
rub was heard.  The veteran's blood pressure readings were 
170/110 on the left and 158/106 on the right.  The veteran 
was diagnosed with hypertension.  VA outpatient treatment 
records dated in October 1997 indicate that the veteran's 
hypertension was stable, showing a reading of 124/80, and it 
was noted that the veteran was advised to continue taking his 
medication.

A 10 percent nonservice-connected evaluation under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, was assigned by the RO for the 
veteran's hypertension.  

It is noted that the rating criteria for the evaluation of 
hypertension were modified during the period in which this 
appeal was pending.  Such changes were made effective from 
January 12, 1998.  See 62 Fed. Reg. 65219 (Dec. 11, 1997); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991) 
(where law or regulation changes after a claim has been filed 
or reopened, the version most favorable to the veteran will 
be applied.)

Under the criteria in effect prior to January 12, 1998, a 20 
percent rating was assignable for hypertensive vascular 
disease (essential hypertension) where diastolic blood 
pressure was predominantly 110 or more with definite 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Where 
diastolic pressure was predominantly 100 or more, a 10 
percent rating was for assignment.  Id.  When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.  
Note two following 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under the revised rating criteria, a 10 percent rating is 
assignable for hypertension where diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation is granted for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, as in effect on January 12, 1998.

Based on the evidence presented, the Board finds that the 
veteran's hypertension does not warrant an evaluation in 
excess of the presently assigned 10 percent rating.  In this 
regard, it is noted that clinical records fail to identify a 
diastolic blood pressure that is predominantly 110 or more or 
a systolic pressure that is predominantly 200 or more.  The 
record otherwise denotes that the veteran's hypertension is 
stable while on medication.  Therefore, the preponderance of 
the evidence is against assignment of a rating other than 10 
percent.

E.  Conclusion

As previously discussed, entitlement to pension benefits may 
be found if the veteran has a lifetime impairment which would 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502 (West 
1991); 38 C.F.R. § 4.15.  In this case, the veteran is unable 
to meet this requirement.  None of the veteran's disabilities 
constitutes a permanent total disability under 38 C.F.R. 
§ 4.15, and his various disabilities do not amount to a 
combined one hundred percent evaluation for pension purposes.  

Moreover, a permanent and total disability rating is not 
warranted under the applicable schedular criteria provided 
for under 38 C.F.R. §§ 4.16(a), 4.17.  The veteran does not 
have a disability rated at 60 percent or higher, or one 
disability

rated at 40 percent with the combined rating at 70 percent.  
His highest rated disabilities are schizoid personality with 
tension headaches at 10 percent, lumbar strain at 10 percent 
and hypertension at 10 percent.  The veteran's maxillary 
sinusitis with frequent respiratory infection has been 
assigned a noncompensable evaluation.  The combined rating 
for the veteran's nonservice connected disabilities is 
appropriately designated at 30 percent.

As the veteran's disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), 4.17 the Board must 
determine whether he is entitled to pension benefits based on 
subjective criteria, including age, education and 
occupational history.  38 C.F.R. §§ 3.321, 4.15.  In this 
regard, the Board notes that the veteran is 58 years old and 
reported a twelfth grade education.  The veteran last worked 
in 1977 as a heavy equipment operator.  The veteran has not 
shown that his ratable disabilities render him unemployable 
under 38 C.F.R. § 3.321(b)(2) and no medical professional is 
shown to have offered an opinion that the combined effects of 
his nonservice-connected disorders result in his 
unemployability.  In addition, the veteran has not shown that 
his disabilities result in frequent periods of 
hospitalization, or a marked interference with employment.  
Accordingly, the Board concludes that the veteran has simply 
not presented such an unusual disability picture so as to 
render impractical the application of regular schedular 
standards.  Hence, a basis for entitlement to a permanent and 
total disability evaluation on an extraschedular basis has 
not been presented.  See generally VanHoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

On the basis of the above analysis a preponderance of the 
evidence is against the veteran's claim of entitlement to a 
permanent and total disability evaluation for pension 
purposes.  38 U.S.C.A. § 5107(b).  The Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of equipoise of the positive evidence with the 
negative evidence as to otherwise establish a basis for 
favorable action with respect to the veteran's appeal.


ORDER

Entitlement to a total and permanent disability rating for 
pension purposes is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals

 

